Citation Nr: 0738378	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran served in the U.S. Army Reserve and had active 
duty for training from April 1960 to October 1960.  He had 
active military service from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's hypertension is not related to his period 
of active duty for training from April 1960 to October 1960.

2.  The veteran's hypertension did not manifest to a degree 
of 10 percent within one year of his discharge from active 
duty for training.

3.  The veteran's hypertension had its onset prior to his 
entering active duty in October 1961 and was noted upon entry 
into active duty.  Thus the veteran is not presumed to have 
been in sound condition upon entry into active duty as to his 
hypertension.

4.  The veteran's hypertension was not permanently aggravated 
during his period of active duty service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
November 2003, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a March 2005 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran's claim 
was thereafter readjudicated.  In addition, the veteran 
responded in April 2005 that he had no additional relevant 
medical evidence to submit.  Thus the Board finds that the 
late timing of the notice of the fourth Pelegrini II element 
is nonprejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
December 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claim, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim.

Finally, the Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the veteran submitted substantial 
evidence in connection with his claim, which indicates he 
knew of the need to provide VA with information and evidence 
to support his claim.  Thus the Board finds that the purposes 
behind VA's notice requirement have been satisfied, and VA 
has satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from July 
1997 through March 2005.  The veteran provided private 
medical treatment record, but did not provide a release for 
VA to obtain any additional records although asked to do so.  
The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence not 
already considered.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations in December 2001 and January 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Factual Background

In January 1960, the veteran was examined for entrance into 
the U.S. Army Reserve.  On the Report of Medical History, the 
veteran denied a history of high blood pressure.  Upon 
examination, his blood pressure was measured to be 146/88 
mmHg.  The veteran entered into active duty for training in 
April 1960.  The service medical records for his period of 
active duty for training fail to show any additional blood 
pressure readings.  Nor are there any notes of complaints or 
treatment relating to his blood pressure.  Although it 
appears the veteran had a separation examination in September 
1960, the report of that examination is not part of the 
service medical records.  The veteran did, however, complete 
a Report of Medical History on which he again denied any 
history of high blood pressure.

In August 1961, the veteran's reserve unit was called to 
active service.  He underwent an examination that month in 
preparation for entering active service.  The veteran 
reported on his Report of Medical History having a history of 
high blood pressure, but denied having had any work up or 
treatment for it.  At the examination, his blood pressure was 
144/94 mmHg.  He was assessed to have mild hypertension.  It 
was recommended that the veteran's hypertension be evaluated 
before approving him for active service.

In September 1961, the veteran underwent evaluation for 
retention due to his hypertension.  The Consultation note 
indicates that the veteran had a documented history of 
hypertension from a private physician who had treated him 
since March 1961, and reports that he had had blood pressure 
levels that fluctuated between 152/94 and 160/92.  That day, 
the veteran's blood pressure was 160/88.  The impression was 
that the veteran was retainable as the criteria for retention 
under AR 40-501 required a maintained diastolic of 110 mm and 
the veteran's diastolic pressure did not approach that level.  

Thus the veteran entered active service in October 1961.  The 
first blood pressure reading seen on active duty was in 
October 1961 and was 130/90.  No treatment, however, was 
given for hypertension.  Subsequent service medical records 
do not show any additional blood pressure readings until June 
1962.  On June 4, the veteran's blood pressure was 162/112.  
An electrocardiogram was conducted but the results were 
within normal limits.  The veteran underwent a blood pressure 
check for three days from June 5 to June 7.  On June 5, the 
veteran's blood pressure measured 128/102 in the a.m. and 
145/85 in the p.m.  On June 6, the veteran's blood pressure 
measured 132/98 in the a.m. but no reading was taken in the 
p.m.  On June 7, the veteran's blood pressure measured 132/88 
in the a.m. and again no reading was taken in the p.m.  A 
June 7th note indicates the veteran complained of feeling 
dizzy and reported that he had been taking large amounts of 
Tedral with increasing frequency over the preceding three 
weeks for hay fever.  The doctor opined that the veteran's 
apparent hypertension (which was the reason for the blood 
pressure check) most likely was a concomitant effect of the 
Tedral, including the recent dizziness.  He advised the 
veteran to discontinue using Tedral.  There are no further 
records of complaints or treatment in service relating to the 
veteran's blood pressure.

At his separation examination, the reports of which are 
undated, the veteran reported a history of high blood 
pressure.  It was noted in the summary section on the Report 
of Medical History that there was a "history of higher blood 
pressure than normally seen - 94 diastolic on August 28, 
1961, three years ago noted by private doctor with treatment 
for about one year.  No treatment for this in service."  The 
Report of Medical Examination shows the veteran's blood 
pressure was 132/88 and an electrocardiogram and x-ray of the 
chest were normal.  There was no diagnosis of hypertension 
made.

The veteran was afforded a VA examination in December 2001, 
which diagnosed the veteran to currently have essential 
hypertension and hypertensive arteriosclerotic vascular 
disease.  This examination, however, failed to provide any 
opinion as to whether the veteran's current hypertension is 
related to his military service.  The veteran submitted a 
statement from his private treating physician dated November 
25, 2003, in which this doctor states that, "In view of his 
military history, it is most likely that his present medical 
condition including recurrent tachycardia is related to his 
military service."  

In January 2007, the veteran underwent a second VA 
examination.  Again the examiner's diagnosis was essential 
hypertension.  In response to several questions asked, the 
examiner stated that the veteran had hypertension prior to 
his coming into service.  Furthermore, the examiner said 
that, although he could not render an opinion whether the 
veteran's service aggravated his hypertension, he did say 
that it is more likely than not that his current hypertension 
is a continuation of that hypertension seen prior to entry 
into service.

III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1). Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
 The United States Court of Appeals for Veterans Claims 
(CAVC) has held that when a disability has improved in one 
respect but has been made worse in another respect by in-
service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of 
disability has increased during service.  Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

In the present case, the veteran has two periods of service 
in excess of 90 days.  The first period is from April 1960 to 
October 1960, which was for active duty for training.  The 
second period is from October 1961 to August 1962, which was 
straight active duty.  Because of the facts in this case, the 
Board must consider each period separately in determining 
whether service connection for hypertension is warranted.

For VA purposes, hypertension is defined as a pattern of 
sustained elevated blood pressure readings, shown on 
different days, of diastolic pressure of predominately 90 or 
more, and isolated systolic hypertension means that the 
systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 
(2007).  

April 1960 to October 1960

The Board finds that the preponderance of the evidence is 
against finding that the veteran's hypertension is related to 
this period of active duty for training.  Furthermore, the 
Board finds that the preponderance of the evidence is against 
finding that presumptive service connection is warranted for 
the veteran's hypertension based upon this period of active 
duty for training.

When the veteran was examined in January 1960 for entrance 
into the U.S. Army Reserve, his blood pressure was within 
normal limits for VA purposes.  The veteran did not report a 
history of hypertension/high blood pressure and none was 
found on examination.  Thus the veteran is presumed sound for 
the period of his active duty for training.

The service medical records do not show that the veteran ever 
complained of or was treated for high blood pressure during 
his period of active duty for training.  Although the report 
of the veteran's separation examination is not available, the 
veteran did not report having a history of hypertension on a 
September 1960 Report of Medical History presumably given in 
conjunction with his separation examination.  

Thus the evidence fails to establish that the veteran's 
hypertension had its onset during the veteran's period of 
active duty for training.  The Board acknowledges that the 
veteran's private doctor stated (albeit imprecisely) that his 
hypertension most likely is related to his military service.  
However, this letter does not specify to what period of 
active duty the doctor is referring.  The Board finds that 
the evidence as shown in the service medical records, 
including the veteran's report of not having a history of 
high blood pressure, are more probative than this doctor's 
statement because the service medical records were made 
contemporaneous with the veteran's health and medical 
treatment at that time.  The doctor's statement is made more 
than 40 years after the fact and fails to indicate that he 
had reviewed any of the veteran's service medical records in 
rendering his opinion.  The Board is not bound to accept an 
opinion based solely on history provided by the veteran and 
on unsupported clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).   

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran's current hypertension is 
directly related to this period of active duty for training.  
This does not, however, end the Board's inquiry.

The service medical records show that the veteran was 
diagnosed to have mild hypertension within one year of his 
discharge from this period of active duty for training, which 
was in excess of 90 days.  The Board must, therefore, 
consider whether service connection is warranted on a 
presumptive basis under 38 C.F.R. § 3.307 and 3.309(a).

Hypertension is enumerated as a chronic disease that is 
subject to presumptive service connection.  38 C.F.R. 
§ 3.309(a) (2007).  It must, however, have become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  38 C.F.R. § 3.307(a)(3) (2007).  

The Board finds that the preponderance of the evidence is 
against finding that service connection for the veteran's 
hypertension is warranted on a presumptive basis because the 
evidence fails to show that his hypertension was manifested 
to a degree of 10 percent within one year of his discharge 
from active duty for training.

Diagnostic Code 7101 evaluates hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  A 10 
percent rating for hypertensive vascular disease is warranted 
when diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or an 
individual has a history of diastolic pressure predominantly 
100 or more that requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101 (2007).  Note 1 to Diagnostic 
Code 7101 requires that hypertension or isolated systolic 
hypertension be confirmed by readings taken two or more times 
on at least three different days.  

The medical evidence from October 1960 to October 1961 fails 
to show that the veteran's diastolic pressure was 
predominantly 100 or more, or that his systolic pressure was 
predominantly 160 or more.  The highest blood pressure 
reading seen in the records is 144/94 in August 1961.  Nor do 
the service medical records show that he was on continuous 
medication for control of his hypertension within one year 
after his discharge from active duty for training.  Thus, the 
criteria for a disability rating of 10 percent was not met 
within one year after the veteran's discharge from active 
duty for training.  The veteran's hypertension not having 
manifested to a degree of 10 percent within one year after 
his discharge from active duty for training, service 
connection on a presumptive basis is not warranted.

Thus, service connection for hypertension based upon the 
veteran's period of active duty for training from April 1960 
to October 1960 is not warranted.  The preponderance of the 
evidence being against the veteran's claim for service 
connection for hypertension, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim as it relates to this period of service must be denied.

October 1961 to August 1962

As previous discussed, the veteran was noted to have mild 
hypertension on his August 1961 examination for entry into 
active duty.  The September 1961 consultation for retention 
notes that the veteran had been seeing a private doctor since 
March 1961 with documented blood pressure levels ranging from 
152/94 to 160/92, although the veteran's blood pressure level 
that day was 160/88.  The veteran was found eligible for 
retention, however, because the medical evidence did not show 
he had a diastolic pressure over 110 mm.  In addition, 
although the veteran reported in September 1960 that he did 
not have a history of hypertension, he did report in August 
1961 that he had a history of hypertension.  Furthermore, in 
an October 2004, the veteran conceded that his high blood 
pressure preexisted his service but argued that it was 
heightened by injuries incurred during service.  Finally, the 
January 2007 VA examiner stated that the veteran's 
hypertension existed prior to his coming into service.

The Board finds, based upon this evidence, that the veteran's 
hypertension preexisted his entry into active duty in October 
1961.  Because this preexisting condition was noted prior to 
entrance into active duty, the veteran is not presumed to 
have been in sound condition for determining whether his 
current hypertension is related to service.  Thus, in order 
to establish service connection for hypertension, the 
evidence must establish that the veteran's preexisting 
condition was aggravated during service.

The Board finds that the preponderance of the evidence is 
against finding that the veteran's preexisting hypertension 
was aggravated during service.  When the veteran was examined 
in August 1961 for entry into active duty, his blood pressure 
level was 144/94.  Thereafter, there is no record in the 
service medical records that the veteran was treated for high 
blood pressure, e.g., with antihypertension medication.  
Although the service medical records show the veteran 
underwent a blood pressure check in June 1962, the medical 
evidence shows that this was only a temporary aggravation of 
the veteran's hypertension caused by his over usage of the 
antihistamine, Tedral.  It was recommended that the veteran 
stop using Tedral.  No other treatment was recommended, such 
as the use of antihypertension medication.  There are no 
subsequent treatment records showing the veteran had any 
additional complaints prior to his discharge from active duty 
in August 1962.  At the time of his separation examination, 
the veteran's blood pressure was 132/88.  It was noted on the 
Report of Medical History that the veteran had a history of 
higher than normal blood pressure, but that he had not been 
treated for this in service.  

Thus, although the veteran's blood pressure was elevated at 
the time of his entrance into active duty, the evidence fails 
to show that the veteran's blood pressure was elevated at the 
time of his discharge from active duty.  Rather the evidence 
shows that the veteran's blood pressure was within normal 
limits at the time of his separation examination.  In 
addition, no abnormalities were shown on an electrocardiogram 
and a chest x-ray that were taken in conjunction with the 
separation examination.

Thus the evidence reveals that the veteran's hypertension 
remained stable during service, except for the one temporary 
exacerbation in June 1962 due to his overuse of an 
antihistamine for hay fever.  He did not receive any 
treatment for hypertension during service.  More importantly, 
the evidence shows that his blood pressure was lower at the 
time of his discharge than it was upon his entry into active 
duty.  Thus the Board finds that the evidence fails to 
establish that the veteran's hypertension was aggravated 
during service.

The Board acknowledges that the January 2007 VA examiner 
stated that he could not render an opinion as to whether the 
veteran's service aggravated his hypertension.  The Board 
finds, however, that, given the clear evidence in the service 
medical records of a lack of permanent aggravation, a medical 
opinion as to aggravation is not necessary for deciding this 
claim.

Finally, the Board acknowledges that the veteran submitted an 
opinion from a private doctor that the veteran's current 
hypertension is most likely related to his military service.  
However, given the Board's finding that the veteran's 
hypertension preexisted service, this doctor's opinion 
answers the wrong question.  It is, therefore, not relevant 
to the issue before the Board.    

Thus, service connection for hypertension based upon the 
veteran's period of active duty from October 1961 to August 
1962 is not warranted.  The preponderance of the evidence 
being against the veteran's claim for service connection for 
hypertension, the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim as it relates 
to this period of service must be denied.



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


